Citation Nr: 1705740	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for epicondylitis of the left elbow.  

2.  Entitlement to a disability evaluation in excess of 10 percent for hallux valgus of the left foot.  

3.  Entitlement to a disability evaluation in excess of 10 percent for hallux valgus of the right foot.  

4.  Entitlement to a disability evaluation in excess of 20 percent for lumbosacral strain.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to January 8, 2010.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1999 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Subsequently, the RO in Atlanta, Georgia, recertified the appeal to the Board.

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in April 2012.  A written transcript of this hearing has been associated with the claims file.

The issues listed on the title page were previously remanded in August 2012 for additional development and now return for further appellate review.  At that time the Board also granted the Veteran's claim to reopen a claim for service connection for a left shoulder disorder and remanded the merits of the service connection claim.  While on remand, the agency of original jurisdiction (AOJ) granted service connection for left shoulder tendonitis and rotator cuff tear with osteoarthritis, status post arthroscopy in a September 2016 rating decision and assigned a 20 percent rating from December 19, 2005 to January 8, 2010; a 100 percent rating from January 8, 2010 to May 1, 2010, pursuant to 38 C.F.R. § 4.30; and a 20 percent rating from May 1, 2010 onward.  In addition, the AOJ granted service connection and assigned a noncompensable rating for the surgical scars of the left shoulder.  As this rating decision represents a full grant of the benefits sought with respect to the left shoulder service connection claim, that claim is no longer before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Further, the Veteran has not yet noted disagreement with any aspect of the September 2016 rating decision.

In the previous decision, the Board assumed jurisdiction over the TDIU claim, and pursuant to VA's duty to maximize a claimant's benefits, noted that the related issue of entitlement to special monthly compensation (SMC) under 38 U.S.C.A 
§ 1114(s) was implicated given the Veteran's disability rating and the issues on appeal.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  In this regard, in the September 2016 rating decision, the AOJ granted special monthly compensation based on housebound criteria, effective January 8, 2010.  Therefore, the TDIU claim is only viable prior to January 8, 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal as to all issues.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.   

In October 2016, the Veteran submitted a "Statement in Support of Claim" letter stating, "[t]he above named veteran currently rated 100% by the Department of Veterans Affairs dated 9/28/2016 in reference to her appeal.  The veteran is requesting that [t]he appeal be canceled effective immediately."  This statement was accompanied by a statement from the Veteran's representative noting that she was requesting that her pending appeal be canceled.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


